             Case 2:16-cv-01133-JD Document 170 Filed 01/24/20 Page 1 of 24




                             UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF PENNSYLVANIA

ASPEN SPECIALTY INSURANCE COMPANY,                           Civil Action

                         Plaintiff,                          No. 2:16-cv-01133

v.

HOSPITALITY SUPPORTIVE SYSTEMS, LLC,                        ASPEN SPECIALTY INSURANCE
EDWARD E. SNOW, individually, THE CARMAN                   COMPANY’S ANSWER TO RAVEL
CORPORATION, SELECTIVE RISK                                HOTEL, LLC’S COUNTERCLAIMS
MANAGEMENT, LLC, SELECTIVE LAW                                  AND CROSS CLAIMS
GROUP, LLC, JOHN W. CONNELLY, JR.,
individually, CHARLES M. O’DONNELL, ESQ.,
individually, MCGRIFF SIEBELS & WILLIAMS,                            Filed Electronically
INC., INSERVCO INSURANCE SERVICES, INC.,
TRIGEN INSURANCE SOLUTIONS, INC.,
TRIGEN HOSPITALITY GROUP, INC., PATRIOT
UNDERWRITERS, INC., PATRIOT NATIONAL,
INC., and ABC CORPORATIONS 1-25,

                      Defendants.
HOSPITALITY SUPPORTIVE SYSTEMS, LLC,

                         Plaintiff,

            v.

ASPEN SPECIALTY INSURANCE COMPANY,

                        Defendant.

            Aspen Specialty Insurance Company (Aspen) by its attorneys, Connell Foley LLP,

hereby answers Intervener Ravel Hotel, LLC’s (Ravel) Counterclaims and Cross Claims as

follows:

            1.    The allegations in this paragraph are not directed to Aspen and thus no response is

required.




5295664-1
             Case 2:16-cv-01133-JD Document 170 Filed 01/24/20 Page 2 of 24




                                      NATURE OF ACTION

            2.   The allegations in this paragraph contain conclusions of law to which no response

is required.

            3.   Aspen is without knowledge or information sufficient to form a belief as to the

truth of the allegations in this paragraph.

            4.   Aspen is without knowledge or information sufficient to form a belief as to the

truth of the allegations in this paragraph.

            5.   Aspen is without knowledge of information sufficient to form a belief as to the

truth of the allegations in this paragraph.

            6.   The allegations in this paragraph are not directed to Aspen and thus no response is

required.

            7.   Denied as plead. Aspen issued Commercial Liability Policy No. CR003UL15 to

Hospitality Support Systems, LLC (HSS) with initial effective dates of June 13, 2015 to

December 13, 2016. However, on or around February 29, 2016, Aspen notified HSS that Aspen

was cancelling Policy No. CR003UL15, among other policies, as of March 30, 2016. Aspen

denies issuing any policies of insurance or any insurance coverage to HSS after March 30, 2016.

Furthermore, to the extent the allegations in this paragraph refer to writings that speak for

themselves, any attempt to characterize their provisions is denied.

                                          THE PARTIES

            8.   Aspen is without knowledge of information sufficient to form a belief as to the

truth of the allegations in this paragraph.




                                                  2
5295664-1
             Case 2:16-cv-01133-JD Document 170 Filed 01/24/20 Page 3 of 24




            9.    Aspen is without knowledge of information sufficient to form a belief as to the

truth of the allegations in this paragraph.

            10.   Aspen is without knowledge of information sufficient to form a belief as to the

truth of the allegations in this paragraph.

            11.   Admitted.

                                    FACTUAL BACKGROUND

            12.   The allegations in this paragraph are not directed to Aspen and thus no response is

required.

            13.   The allegations in this paragraph are not directed to Aspen and thus no response is

required. Furthermore, to the extent the allegations in this paragraph refer to writings that speak

for themselves, any attempt to characterize their provisions is denied.

            14.   The allegations in this paragraph are not directed to Aspen and thus no response is

required. Furthermore, to the extent the allegations in this paragraph refer to writings that speak

for themselves, any attempt to characterize their provisions is denied.

            15.   The allegations in this paragraph are not directed to Aspen and thus no response is

required.

            16.   Denied as plead. Aspen issued Commercial Liability Policy No. CR003UL15 to

HSS with initial effective dates of June 13, 2015 to December 13, 2016. However, on or around

February 29, 2016, Aspen notified HSS that Aspen was cancelling Policy No. CR003UL15,

among other policies, as of March 30, 2016. Aspen denies issuing any policies of insurance or

any insurance coverage to HSS after June 13, 2015. Furthermore, to the extent the allegations in




                                                   3
5295664-1
             Case 2:16-cv-01133-JD Document 170 Filed 01/24/20 Page 4 of 24




this paragraph refer to writings that speak for themselves, any attempt to characterize their

provisions is denied.

            17.   The allegations in this paragraph are not directed to Aspen and thus no response is

required. To the extent a response is required, Aspen denies knowledge or information sufficient

to form a belief as to the truth of the remaining allegations in this paragraph. Furthermore, to the

extent the allegations in this paragraph refer to writings that speak for themselves, any attempt to

characterize their provisions is denied. The policy issued on June 13, 2015 was effectively

cancelled as of March 30, 2016 by notice dated Febaruy 29, 2016, and Aspen denies issuing any

policies of insurance or any insurance coverage to HSS or Ravel after that time.

            18.   The allegations in this paragraph are not directed to Aspen and thus no response is

required. To the extent a response is required, Aspen denies knowledge or information sufficient

to form a belief as to the truth of the remaining allegations in this paragraph. Furthermore, to the

extent the allegations in this paragraph refer to writings that speak for themselves, any attempt to

characterize their provisions is denied. The policy issued on June 13, 2015 was effectively

cancelled as of March 30, 2016, and Aspen denies issuing any policies of insurance or any

insurance coverage to HSS or Ravel after that time.

            19.   The allegations in this paragraph are not directed to Aspen and thus no response is

required. To the extent a response is required, Aspen denies knowledge or information sufficient

to form a belief as to the truth of the remaining allegations in this paragraph. Furthermore, to the

extent the allegations in this paragraph refer to writings that speak for themselves, any attempt to

characterize their provisions is denied. The policy issued on June 13, 2015 was effectively




                                                   4
5295664-1
             Case 2:16-cv-01133-JD Document 170 Filed 01/24/20 Page 5 of 24




cancelled as of March 30, 2016, and Aspen denies issuing any policies of insurance or any

insurance coverage to HSS or Ravel after that time.

            20.   The allegations in this paragraph are not directed to Aspen and thus no response is

required. To the extent a response is required, Aspen denies knowledge or information sufficient

to form a belief as to the truth of the remaining allegations in this paragraph. Furthermore, to the

extent the allegations in this paragraph refer to writings that speak for themselves, any attempt to

characterize their provisions is denied. The policy issued on June 13, 2015 was effectively

cancelled as of March 30, 2016, and Aspen denies issuing any policies of insurance or any

insurance coverage to HSS or Ravel after that time.

            21.   Certain allegations in this paragraph are not directed to Aspen and thus no

response is required. To the extent a response is required, Aspen denies knowledge or

information sufficient to form a belief as to the truth of the remaining allegations in this

paragraph. Through the HSS Management Services Agreement, which Ravel entered into with

HSS, Ravel delegated full authority to HSS for the primary rights and responsibility under any

insurance policies issued to the HSS Programs, including but not limited to the negotiations,

procurement, and claims handling for said policies. As such, HSS’s primary function as an agent

of Ravel was to communicate with Ravel regarding the Aspen Policies. On or around February

29, 2016, Aspen notified HSS that Aspen was cancelling Policy No. CR003UL15, among other

policies, as of March 30, 2016. Aspen denies issuing any policies of insurance or any insurance

coverage to HSS or Ravel after June 13, 2015.




                                                   5
5295664-1
             Case 2:16-cv-01133-JD Document 170 Filed 01/24/20 Page 6 of 24




            22.   The allegations in this paragraph contain conclusions of law to which no response

is required. Furthermore, to the extent the allegations in this paragraph refer to writings that

speak for themselves, any attempt to characterize their provisions is denied.

            23.   The allegations in this paragraph refer to writings that speak for themselves and

any attempt to characterize their provisions is denied. The policy issued on June 13, 2015 was

effectively cancelled as of March 30, 2016, and Aspen denies issuing any policies of insurance

or any insurance coverage to HSS or Ravel after that time.

            24.   The allegations in this paragraph refer to writings that speak for themselves and

any attempt to characterize their provisions is denied. The policy issued on June 13, 2015 was

effectively cancelled as of March 30, 2016, and Aspen denies issuing any policies of insurance

or any insurance coverage to HSS or Ravel after that time.

     The Underlying Action, Aspen’s Improper Denial of Coverage, and HSS’s Unlawful
                                        Conduct

            25.   The allegations in this paragraph are not directed to Aspen and thus no response is

required. Furthermore, to the extent the allegations in this paragraph refer to writings that speak

for themselves, any attempt to characterize their provisions is denied.

            26.   Aspen admits that it received the complaint. The allegations in this paragraph

refer to writings that speak for themselves and any attempt to characterize their provisions is

denied.

            27.   Aspen admits that it sent a disclaimer letter. The allegations in this paragraph

refer to writings that speak for themselves and any attempt to characterize their provisions is

denied.




                                                   6
5295664-1
             Case 2:16-cv-01133-JD Document 170 Filed 01/24/20 Page 7 of 24




            28.   The allegations in this paragraph refer to writings that speak for themselves and

any attempt to characterize their provisions is denied.

            29.   The allegations in this paragraph refer to writings that speak for themselves and

any attempt to characterize their provisions is denied.

            30.   The allegations in this paragraph refer to writings that speak for themselves and

any attempt to characterize their provisions is denied.

            31.   The allegations in this paragraph refer to writings that speak for themselves and

any attempt to characterize their provisions is denied. On or around February 29, 2016, Aspen

notified HSS that Aspen was cancelling Policy No. CR003UL15, among other policies, as of

March 30, 2016. Aspen did file the subject action on March 10, 2016.

            32.   The allegations in this paragraph refer to writings that speak for themselves and

any attempt to characterize their provisions is denied.

            33.   The allegations in this paragraph refer to writings that speak for themselves and

any attempt to characterize their provisions is denied.

            34.   Certain allegations in this paragraph are not directed to Aspen and thus no

response is required. To the extent a response is required, Aspen denies knowledge or

information sufficient to form a belief as to the truth of the remaining allegations in this

paragraph. Through the HSS Management Services Agreement, which Ravel entered into with

HSS, Ravel delegated full authority to HSS for the primary rights and responsibility under any

insurance policies issued to the HSS Programs, including but not limited to the negotiations,

procurement, and claims handling for said policies. As such, HSS’s primary function as an agent

of Ravel was to communicate with Ravel regarding the Aspen Policies.



                                                  7
5295664-1
             Case 2:16-cv-01133-JD Document 170 Filed 01/24/20 Page 8 of 24




            35.     Certain allegations in this paragraph are not directed to Aspen and thus no

response is required. To the extent a response is required, Aspen denies knowledge or

information sufficient to form a belief as to the truth of the remaining allegations in this

paragraph.

                              AS AND FOR A FIRST CAUSE OF ACTION
                                 Declaratory Judgment Against Aspen

            36.     Aspen repeats and re-alleges each and every response to the allegations contained

in the preceding paragraphs set forth above as if set forth at length herein.

            37.     Aspen denies knowledge or information sufficient to form a belief as to the truth

of the allegations in this paragraph.

            38.     Denied as plead. To the extent the allegations in this paragraph refer to writings

that speak for themselves, any attempt to characterize their provisions is denied.

            39.     The allegations in this paragraph contain conclusions of law to which no response

is required. To the extent a response is required, the allegations in this paragraph refer to writings

that speak for themselves and any attempt to characterize their provisions is denied.

            40.     The allegations in this paragraph contain conclusions of law to which no response

is required.

            41.     Denied.

            [35.]   Denied. Aspen notes this paragraph is numbered out of sequence as 35.

                           AS AND FOR A SECOND CAUSE OF ACTION
                                Breach of Contract Against Aspen

            42.     Aspen repeats and re-alleges each and every response to the allegations contained

in the preceding paragraphs set forth above as if set forth at length herein.



                                                    8
5295664-1
             Case 2:16-cv-01133-JD Document 170 Filed 01/24/20 Page 9 of 24




            43.   Aspen denies knowledge or information sufficient to form a belief as to the truth

of the allegations in this paragraph. To the extent the allegations in this paragraph refer to

writings that speak for themselves, any attempt to characterize their provisions is denied.

            44.   Aspen denies knowledge or information sufficient to form a belief as to the truth

of the allegations in this paragraph.

            45.   Denied.

            46.   Denied.

            47.   Denied.

                         AS AND FOR A THIRD CAUSE OF ACTION
                  Breach of Contract Against Aspen as Third Party Beneficiaries

            48.   Aspen repeats and re-alleges each and every response to the allegations contained

in the preceding paragraphs set forth above as if set forth at length herein.

            49.   The allegations in this paragraph contain conclusions of law to which no response

is required. To the extent a response is required, the allegations in this paragraph refer to writings

that speak for themselves, and any attempt to characterize their provisions is denied.

            50.   Aspen denies knowledge or information sufficient to form a belief as to the truth

of the allegations in this paragraph.

            51.   Denied.

            52.   Denied.

            53.   Denied.




                                                  9
5295664-1
             Case 2:16-cv-01133-JD Document 170 Filed 01/24/20 Page 10 of 24




                        AS AND FOR A FOURTH CAUSE OF ACTION
                       Breach of Good Faith & Fair Dealing Against Aspen

            54.   Aspen repeats and re-alleges each and every response to the allegations contained

in the preceding paragraphs set forth above as if set forth at length herein.

            55.   The allegations in this paragraph contain conclusions of law to which no response

is required. To the extent a response is required, Aspen denies the allegations.

            56.   The allegations in this paragraph contain conclusions of law to which no response

is required. To the extent a response is required, the allegations in this paragraph refer to writings

that speak for themselves, and any attempt to characterize their provisions is denied.

            57.   The allegations in this paragraph contain conclusions of law to which no response

is required. To the extent a response is required, the allegations in this paragraph refer to writings

that speak for themselves, and any attempt to characterize their provisions is denied.

            58.   The allegations in this paragraph contain conclusions of law to which no response

is required. To the extent a response is required, the allegations in this paragraph refer to writings

that speak for themselves, and any attempt to characterize their provisions is denied.

            59.   Denied.

            60.   Denied.

                            AS AND FOR A FIFTH CAUSE OF ACTION
                             Unjust Enrichment Against Aspen and HSS

            61.   Aspen repeats and re-alleges the preceding paragraphs set forth above as though

fully set forth herein.

            62.   The allegations in this paragraph refer to writings that speak for themselves and

any attempt to characterize their provisions is denied.



                                                 10
5295664-1
             Case 2:16-cv-01133-JD Document 170 Filed 01/24/20 Page 11 of 24




            63.   Denied.

            64.   Certain allegations of this paragraph are not directed towards Aspen and thus no

response is required. Aspen denies any allegations directed towards Aspen in this paragraph.

                            AS AND FOR A SIXTH CAUSE OF ACTION
                                 Breach of Contract Against HSS

            65.   Aspen repeats and re-alleges the preceding paragraphs set forth above as though

fully set forth herein.

            66.   The allegations of this paragraph are not directed to Aspen, thus no response is

required.

            67.   The allegations of this paragraph are not directed to Aspen, thus no response is

required.

            68.   The allegations of this paragraph are not directed to Aspen, thus no response is

required.

            69.   The allegations of this paragraph are not directed to Aspen, thus no response is

required.

            70.   The allegations of this paragraph are not directed to Aspen, thus no response is

required.

            71.   The allegations of this paragraph are not directed to Aspen, thus no response is

required.

            72.   The allegations of this paragraph are not directed to Aspen, thus no response is

required.




                                                 11
5295664-1
             Case 2:16-cv-01133-JD Document 170 Filed 01/24/20 Page 12 of 24




                          AS AND FOR A SEVENTH CAUSE OF ACTION
                          Breach of Good Faith & Fair Dealing Against HSS

            73.   Aspen repeats and re-alleges the preceding paragraphs set forth above as though

fully set forth herein.

            74.   The allegations of this paragraph are not directed to Aspen, thus no response is

required.

            75.   The allegations of this paragraph are not directed to Aspen, thus no response is

required.

            76.   The allegations of this paragraph are not directed to Aspen, thus no response is

required.

            77.   The allegations of this paragraph are not directed to Aspen, thus no response is

required.

            78.   The allegations of this paragraph are not directed to Aspen, thus no response is

required.

                          AS AND FOR AN EIGHTH CAUSE OF ACTION
                                Common Law Fraud Against HSS

            79.   Aspen repeats and re-alleges the preceding paragraphs set forth above as though

fully set forth herein.

            80.   The allegations of this paragraph are not directed to Aspen, thus no response is

required.

            81.   Admitted.

            82.   The allegations of this paragraph are not directed to Aspen, thus no response is

required.



                                                 12
5295664-1
             Case 2:16-cv-01133-JD Document 170 Filed 01/24/20 Page 13 of 24




            83.    The allegations of this paragraph are not directed to Aspen, thus no response is

required.

            84.    The allegations of this paragraph are not directed to Aspen, thus no response is

required.

            85.    The allegations of this paragraph are not directed to Aspen, thus no response is

required.

            86.    The allegations of this paragraph are not directed to Aspen, thus no response is

required.

            87.    The allegations of this paragraph are not directed to Aspen, thus no response is

required.

                                      AFFIRMATIVE DEFENSES

                                   FIRST AFFIRMATIVE DEFENSE
                                       (Failure to State a Claim)

            Ravel’s Counterclaims and Cross Claims fail to state facts sufficient to state a claim upon

which relief can be granted against Aspen.

                                 SECOND AFFIRMATIVE DEFENSE
                                           (Waiver)

            Ravel’s causes of action are or may be barred in whole or in part by the doctrine of waiver.

                                   THIRD AFFIRMATIVE DEFENSE
                                          (Unclean Hands)

            The claims asserted in Ravel’s Counterclaims and Cross Claims are or may be barred by

the doctrine of unclean hands.




                                                     13
5295664-1
             Case 2:16-cv-01133-JD Document 170 Filed 01/24/20 Page 14 of 24




                                FOURTH AFFIRMATIVE DEFENSE
                                      (Equitable Estoppel)

            The claims asserted in Ravel’s Counterclaims and Cross Claims are or may be barred by

the doctrine of equitable estoppel.

                                  FIFTH AFFIRMATIVE DEFENSE
                                            (Laches)

            The claims asserted in Ravel’s Counterclaims and Cross Claims are or may be barred by

the doctrine of laches.

                                  SIXTH AFFIRMATIVE DEFENSE
                                       (Statute of Limitations)

            The claims asserted in Ravel’s Counterclaims and Cross Claims are or may be barred by

the applicable statute of limitations.

                               SEVENTH AFFIRMATIVE DEFENSE
                     (Failure to Perform Conditions Precedent and Subsequent)

            No coverage is available under the Aspen policies to the extent any insured has failed to

perform its obligations, and was not in full compliance with all of the provisions of the Aspen

policies.

                                EIGHTH AFFIRMATIVE DEFENSE
                               (No Duty to Defend or Reimburse Costs)

            Aspen does not or may not owe a duty to defend or to reimburse defense costs for any of

the matters and/or underlying claims referred to in Ravel’s Counterclaims and Cross Claims.

                                 NINTH AFFIRMATIVE DEFENSE
                                     (No Duty of Indemnity)




                                                   14
5295664-1
             Case 2:16-cv-01133-JD Document 170 Filed 01/24/20 Page 15 of 24




            The Aspen policies do not or may not obligate Aspen to provide any duty of indemnity to

Ravel for any of the matters and/or underlying claims referred to in Ravel’s Counterclaims and

Cross Claims.

                                 TENTH AFFIRMATIVE DEFENSE
                                (No Legal Obligation to Pay Damages)

            The damages claimed in Ravel’s Counterclaims and Cross Claims are or may be barred in

whole or in part to the extent they are not sums which Aspen is legally obligated to pay as

damages because of “bodily injury” or “property damage” caused by an “occurrence” or

“injury,” as those terms are defined in the Aspen policies, to which such insurance does or may

apply.

                              ELEVENTH AFFIRMATIVE DEFENSE
                             (No Coverage for Certain Types of Claims)

            The Aspen policies only provide defense coverage for suits seeking damages and only

provide indemnity coverage for amounts that the insureds are legally obligated to pay as

damages because of “bodily injury” or “property damage,” as those terms are defined in the

policy. Thus, the claims asserted in Ravel’s Counterclaims and Cross Claims are or may be

barred in whole or in part under the Aspen policies to the extent such claims are not suits and do

not involve damages that insureds are legally obligated to pay because of “bodily injury” or

“property damage.”

                              TWELVTH AFFIRMATIVE DEFENSE
                            (Voluntary Payment or Assumed Obligation)

            The Aspen policies exclude coverage for any voluntary payment, obligation assumed or

expense incurred voluntarily by insureds without Aspen’s knowledge and consent, other than for




                                                  15
5295664-1
             Case 2:16-cv-01133-JD Document 170 Filed 01/24/20 Page 16 of 24




first aid to others at the time of any “occurrence” or “injury,” as those terms are defined in the

Aspen policies.

                             THIRTEENTH AFFIRMATIVE DEFENSE
                                 (Failure to Give Timely Notice)

            Ravel’s claims are or may be barred in whole or in part to the extent that Aspen has not

or did not receive proper and/or timely notice as required by the Aspen policies.

                            FOURTEENTH AFFIRMATIVE DEFENSE
                         (Named Insureds, Insureds or Additional Insureds)

            The Aspen policies do not or may not provide coverage for liabilities arising out of the

acts or omissions of any individual or organization other than those individuals or organizations

described as named insureds, insureds or additional insureds in the Aspen policies.

                              FIFTEENTH AFFIRMATIVE DEFENSE
                       (Policy Terms, Exclusions, Conditions and Limitations)

            The claims asserted in Ravel’s Counterclaims and Cross Claims are or may be barred in

whole or in part by the terms, exclusions, conditions and limitations contained in the Aspen

policies.

                              SIXTEENTH AFFIRMATIVE DEFENSE
                                 (Failure to Disclose Material Facts)

            The claims asserted in Ravel’s Counterclaims and Cross Claims are or may be barred in

whole or in part under the Aspen policies to the extent any “named insured,” “additional named

insured,” “additional insured,” and/or “insured” failed to disclose, concealed or misrepresented

facts which were material to the risks undertaken by Aspen.




                                                   16
5295664-1
             Case 2:16-cv-01133-JD Document 170 Filed 01/24/20 Page 17 of 24




                           SEVENTEENTH AFFIRMATIVE DEFENSE
                                (Failure to Mitigate Damages)

            Any recovery against Aspen shall be reduced to the extent any “named insured,”

“additional named insured,” “additional insured,” and/or “insured” has failed to mitigate,

minimize or avoid any damages it allegedly sustained, as may be required under the Aspen

policies or at law.

                            EIGHTEENTH AFFIRMATIVE DEFENSE
                              (Violation of Law and/or Public Policy)

            The claims asserted in Ravel’s Counterclaims and Cross Claims are or may be barred in

whole or in part under the Aspen policies or at law to the extent any “named insured,”

“additional named insured,” “additional insured,” and/or “insured’s” acts or failure to act, which

gave rise to the damages referenced in Ravel’s Counterclaims and Cross Claims, were in

violation of, or non-compliance with, law and/or public policy, or government rule, regulation or

law.

                            NINETEENTH AFFIRMATIVE DEFENSE
                                    (Limits of Liability)

            Aspen’s obligations, if any, to defend, reimburse or indemnify Ravel are subject to any

deductibles, self-insured retentions, per occurrence limits, annual aggregate limits, per location

aggregate limits, coverage part limits, total policy aggregate limits, and/or retroactive or

retrospective premiums.

                             TWENTIETH AFFIRMATIVE DEFENSE
                             (Assistance, Cooperation and Settlements)

            The claims asserted in Ravel’s Counterclaims and Cross Claims are or may be barred to

the extent any “named insured,” “additional named insured,” “additional insured,” and/or



                                                  17
5295664-1
             Case 2:16-cv-01133-JD Document 170 Filed 01/24/20 Page 18 of 24




“insured” failed to comply with the provisions of the Aspen policies concerning assistance,

cooperation and settlements.

                            TWENTY-FIRST AFFIRMATIVE DEFENSE
                           (Subrogation, Indemnification and Contribution)

            The claims asserted in Ravel’s Counterclaims and Cross Claims are barred in whole or in

part under the Aspen policies to the extent any “named insured,” “additional named insured,”

“additional insured,” and/or “insured” has impaired or prejudiced any of Aspen’s rights to

subrogation, indemnification and/or contribution.

                           TWENTY-SECOND AFFIRMATIVE DEFENSE
                                (Known Loss/Loss in Progress)

            The claims against Aspen may be barred or limited to the extent that any loss, claim, injury,

damage or harm at issue in this lawsuit was known to any insured under the Aspen policies or were

already in existence or in progress prior to the effective dates of the Aspen policies.

                            TWENTY-THIRD AFFIRMATIVE DEFENSE
                                         (Fraud)

            The claims asserted in Ravel’s Counterclaims and Cross Claims are or may be barred by

any “named insured,” “additional named insured,” “additional insured,” and/or “insured’s”

fraudulent misrepresentations of material fact.

                           TWENTY-FOURTH AFFIRMATIVE DEFENSE
                         (Breach of Covenant of Good Faith and Fair Dealing)

            The claims asserted in Ravel’s Counterclaims and Cross Claims are or may be barred by

any “named insured,” “additional named insured,” “additional insured,” and/or “insured’s”

breach of the covenant of good faith and fair dealing.




                                                     18
5295664-1
             Case 2:16-cv-01133-JD Document 170 Filed 01/24/20 Page 19 of 24




                           TWENTY-FIFTH AFFIRMATIVE DEFENSE
                                (Additional Named Insureds)

            HSS has been appointed agent and/or representative on behalf of the various “additional

named insureds” under the Aspen policies and, thus, any rulings as to rescission or other

insurance coverage issues alleged in the Second Amended Complaint are applicable to both HSS

and all “additional named insureds.”

                           TWENTY-SIXTH AFFIRMATIVE DEFENSE
                                       (Rescission)

            Aspen has filed a Second Amended Complaint for rescission, declaratory judgment and

related relief. The claims asserted in Ravel’s Counterclaims and Cross Claims are or may be

barred, in whole or in part, to the extent the Court determines the Aspen policies are rescinded

and/or insurance coverage is otherwise not available under the Aspen policies.

                         TWENTY-SEVENTH AFFIRMATIVE DEFENSE
                              (Unauthorized Claims Handling)

            The Aspen policies impose strict limitations upon HSS’ claims-handling authority. The

claims asserted in Ravel’s Counterclaims and Cross Claims are or may be barred to the extent

HSS and/or any “named insured,” “additional named insured,” “additional insured,” or “insured”

has breached and/or breaches the terms of the Aspen policies in undertaking claims-handling in

excess of the authority specifically enumerated within the Aspen policies.

                          TWENTY-EIGHTH AFFIRMATIVE DEFENSE
                              (Damages Caused by Other Parties)

            Any alleged damages incurred or to be incurred by Ravel are directly related to and the

result of the negligent, fraudulent, or intentional conduct of the other defendants in this action,

who are liable to Ravel for any such damages.



                                                  19
5295664-1
             Case 2:16-cv-01133-JD Document 170 Filed 01/24/20 Page 20 of 24




                           TWENTY-NINTH AFFIRMATIVE DEFENSE
                                  (Self-Insured Retention)

            Any obligation under the Aspen policies to pay claims, costs, fees and expenses,

including defense costs, may be limited or barred pursuant to the terms, and conditions of the

Self-Insured Retention Endorsements contained within the Aspen policies.

                              THIRTIETH AFFIRMATIVE DEFENSE
                                        (Exhaustion)

            Any obligation under the Aspen policies to pay claims, costs, fees and expenses,

including defense costs, are or may be barred to the extent that the limits of one or more of the

Aspen policies has been or may become exhausted.

                           THIRTY-FIRST AFFIRMATIVE DEFENSE
                    (Prior Reservations of Rights and Coverage Determinations)

            Aspen has previously provided reservations of rights and coverage determination letters

to Ravel. Coverage is or may be limited or barred for any and all Ravel claims at issue as set

forth in those letters. Aspen continues to fully reserve all of its rights under the policies, at

equity, and at law, and nothing contained herein shall be considered a waiver or limitation of

those previous reservation of rights and coverage determination letters.

                          THIRTY-SECOND AFFIRMATIVE DEFENSE
                               (Designated Premises or Project)

            Any obligation under the Aspen policies to pay claims, costs, fees and expenses,

including defense costs, is or may be barred pursuant to the Limitation of Coverage to

Designated Premises or Project Endorsements contained within the Aspen policies.




                                                  20
5295664-1
             Case 2:16-cv-01133-JD Document 170 Filed 01/24/20 Page 21 of 24




                            THIRTY-THIRD AFFIRMATIVE DEFENSE
                                       (Cancellation)

            Any obligation under the Aspen policies to pay claims, costs, fees and expenses,

including defense costs, is or may be barred to the extent that such claims occurred after Aspen

cancelled certain policies within the HSS Program, including Aspen Policy No. CR003UL15,

CX0038Q14A, CX0038U14 and CR0038P14 as of March 30, 2016.

                           THIRTY-FOURTH AFFIRMATIVE DEFENSE
                              (No Policies Issued After June 13, 2015)

            Aspen has no obligation under the Aspen policies to pay claims, costs, fees and expenses,

including defense costs, to the extent that such claims occurred after March 30, 2016, because

Aspen did not issue any policies to HSS since June 13, 2015 and cancelled certain policies

within the HSS Program, including Aspen Policies CR003UL15, CX0038Q14A, CX0038U14

and CR0038P14 as of March 30, 2016.

                            THIRTY-FIFTH AFFIRMATIVE DEFENSE
                                 (Additional Separate Defense)

            Aspen reserves the right to amend its Answer to assert such additional Affirmative

Defenses and/or applicable policy terms, exclusions, conditions and limitations as may become

apparent during the continuing course of discovery in this matter. In addition, Aspen reserves

the right to amend its Answer to assert additional Affirmative Defenses to the extent the law of a

state or district other than Pennsylvania is applied and/or the law of Pennsylvania changes or

develops, thereby requiring such amendment.




                                                   21
5295664-1
             Case 2:16-cv-01133-JD Document 170 Filed 01/24/20 Page 22 of 24




      ASPEN SPECIALTY INSURANCE COMPANY’S CROSS CLAIMS AGAINST
   DEFENDANTS HOSPITALITY SUPPORTIVE SYSTEMS, LLC; EDWARD SNOW;
    JOHN W. CONNELLY, JR.; CHARLES M. O’DONNELL; ANTHONY DIIENNO;
    SELECTIVE RISK MANAGEMENT LLC; SELECTIVE LAW GROUP LLC; THE
   CARMAN CORPORATION; MCGRIFF SEIBELS & WILLIAMS, INC.; INSERVCO
  INSURANCE SERVICES, INC.; TRIGEN INSURANCE SOLUTIONS, INC.; TRIGEN
   HOSPITALITY GROUP, INC.; PATRIOT UNDERWRITERS, INC.; AND PATRIOT
                             NATIONAL, INC.

            1.    Aspen incorporates herein by reference all preceding paragraphs.

            2.    Aspen denies all liability to Ravel.

            3.    If Ravel sustained the damages as alleged in Ravel’s Counterclaims and Cross

Claims, all of which are denied, then they were caused by Defendants Hospitality Supportive

Systems, LLC; Edward Snow; John W. Connelly, Jr.; Selective Risk Management, LLC;

Selective Law Group, LLC; Charles M. O’Donnell; Anthony DiIenno; the Carman Corporation;

McGriff Seibels & Williams, Inc.; Inservco Insurance Services, Inc.; Trigen Insurance Solutions,

Inc.; Trigen Hospitality Group, Inc.; Patriot Underwriters, Inc.; and Patriot National, Inc., and in

no way were due to any acts or omissions or liability of any kind on the part of Aspen.

            4.    Defendants Hospitality Supportive Systems, LLC; Edward Snow; John W.

Connelly, Jr.; Selective Risk Management, LLC; Selective Law Group, LLC; Charles M.

O’Donnell; Anthony DiIenno; the Carman Corporation; McGriff Seibels & Williams, Inc.;

Inservco Insurance Services, Inc.; Trigen Insurance Solutions, Inc.; Trigen Hospitality Group,

Inc.; Patriot Underwriters, Inc.; and Patriot National, Inc. are solely liable to Ravel.

            5.    In the alternative, should Aspen be found liable to Ravel, said liability being

denied, then Defendants Hospitality Supportive Systems, LLC; Edward Snow; John W.

Connelly, Jr.; Selective Risk Management, LLC; Selective Law Group, LLC; Charles M.

O’Donnell; Anthony DiIenno; the Carman Corporation; McGriff Seibels & Williams, Inc.;


                                                   22
5295664-1
             Case 2:16-cv-01133-JD Document 170 Filed 01/24/20 Page 23 of 24




Inservco Insurance Services, Inc.; Trigen Insurance Solutions, Inc.; Trigen Hospitality Group,

Inc.; Patriot Underwriters, Inc.; and Patriot National, Inc. are jointly and/or severally liable with

Aspen, or liable to Aspen by way of contribution and/or indemnity.

            WHEREFORE, Aspen denies liability to Ravel and requests that this Honorable Court

find that Aspen is not responsible for the allegations contained in Ravel’s Counterclaims and

Cross Claims. If Aspen is adjudicated liable to Ravel, Aspen requests that this Honorable Court

find co-defendants Defendants Hospitality Supportive Systems, LLC; Edward Snow; John W.

Connelly, Jr.; Selective Risk Management, LLC; Selective Law Group, LLC; Charles M.

O’Donnell; Anthony DiIenno; the Carman Corporation; McGriff Seibels & Williams, Inc.;

Inservco Insurance Services, Inc.; Trigen Insurance Solutions, Inc.; Trigen Hospitality Group,

Inc.; Patriot Underwriters, Inc.; and Patriot National, Inc. solely liable and/or jointly and

severally liable for Ravel’s damages and/or liable to Aspen by way of contribution and

indemnity.


                                                      CONNELL FOLEY LLP


                                                      /s/William D. Deveau

Dated: January 24, 2020                               William D. Deveau (pro hac vice)
                                                      Jonathan P. McHenry (pro hac vice)
                                                      Patrick J. Hughes (PA ID No. 41403)
                                                      J. Christopher Henschel (pro hac vice)
                                                      Jillian B. Saputelli (PA ID No. 319543)
                                                      185 Hudson Street, Suite 2510
                                                      Jersey City, NJ 07311
                                                      Tel: (201) 521-1000
                                                      Fax: (201) 521-0100
                                                      Attorneys for Defendant,
                                                      Aspen Specialty Insurance Company



                                                 23
5295664-1
             Case 2:16-cv-01133-JD Document 170 Filed 01/24/20 Page 24 of 24




                                    CERTIFICATE OF SERVICE

            I, William D. Deveau, Esq., hereby certify that on this 24th day of January, 2020, a true

and correct copy of the foregoing Answer to Intervener Ravel Hotel, LLC’s Counterclaims and

Cross Claims will be served on all counsel of record via the Court’s Electronic Filing System.

                                                        /s/William D. Deveau

Dated: January 24, 2020                                 William D. Deveau (pro hac vice)
                                                        185 Hudson Street, Suite 2510
                                                        Jersey City, NJ 07311
                                                        Tel: (201) 521-1000
                                                        Fax: (201) 521-0100
                                                        wdeveau@connellfoley.com




                                                   24
5295664-1
